UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 2488 Dreyfus Premier Equity Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Premier Equity Funds, Inc. Dreyfus Capital Growth and Income Fund liquidated on January 9, 2009. DREYFUS CAPITAL GROWTH AND INCOME FUND ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philippe G. H. Capron For For Management Elect Director Robert J. Corti For For Management Elect Director Frederic R. Crepin For For Management Elect Director Bruce L. Hack For For Management Elect Director Brian G. Kelly For For Management Elect Director Robert A. Kotick For For Management Elect Director Jean-Bernard Levy For For Management Elect Director Robert J. Morgado For For Management Elect Director Douglas P. Morris For For Management Elect Director Rene P. Penisson For For Management Elect Director Richard Sarnoff For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adopt Policy and Report on Board Against Against Shareholder Diversity 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CA INC Ticker: CA Security ID: 12673P105 Meeting Date: SEP 9, 2008 Meeting Type: Annual Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond J. Bromark For For Management 2 Elect Director Alfonse M. D'Amato For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Robert E. La Blanc For For Management 5 Elect Director Christopher B. Lofgren For For Management 6 Elect Director William E. McCracken For For Management 7 Elect Director John A. Swainson For For Management 8 Elect Director Laura S. Unger For For Management 9 Elect Director Arthur F. Weinbach For For Management 10 Elect Director Ron Zambonini For For Management 11 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder CLEVELAND-CLIFFS INC. Ticker: CLF Security ID: Meeting Date: OCT 3, 2008 Meeting Type: Proxy Contest Record Date: SEP 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) 1 Approve Control Share Acquisition Against Did Not Vote Shareholder # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) 1 Approve Control Share Acquisition For For Shareholder 2 Adjourn Meeting For For Management COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Craig Arnold as Director For For Management 1b Elect Robert H. Brust as Director For For Management 1c Elect John M. Connors, Jr. as Director For For Management 1d Elect Christopher J. Coughlin as For For Management Director 1e Elect Timothy M. Donahue as Director For For Management 1f Elect Kathy J. Herbert as Director For For Management 1g Elect Randall J. Hogan, III as For For Management Director 1h Elect Richard J. Meelia as Director For For Management 1i Elect Dennis H. Reilley as Director For For Management 1j Elect Tadataka Yamada as Director For For Management 1k Elect Joseph A. Zaccagnino as Director For For Management 2 Approve Amended and Restated 2007 Stock For For Management and Incentive Plan 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration ELECTRONIC ARTS INC. Ticker: ERTS Security ID: Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Gary M. Kusin For For Management 3 Elect Director Gregory B. Maffei For For Management 4 Elect Director Vivek Paul For For Management 5 Elect Director Lawrence F. Probst III For For Management 6 Elect Director John S. Riccitiello For For Management 7 Elect Director Richard A. Simonson For For Management 8 Elect Director Linda J. Srere For For Management 9 Amend Omnibus Stock Plan For For Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Ratify Auditors For For Management ENERGY CONVERSION DEVICES, INC. Ticker: ENER Security ID: Meeting Date: NOV 18, 2008 Meeting Type: Annual Record Date: OCT 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph A. Avila For For Management Elect Director Alan E. Barton For For Management Elect Director Christopher P. Belden For For Management Elect Director Robert I. Frey For For Management Elect Director William J. Ketelhut For For Management Elect Director Mark D. Morelli For For Management Elect Director Stephen Rabinowitz For For Management Elect Director George A Schreiber, Jr. For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charlene Barshefsky For For Management Elect Director Leonard A. Lauder For For Management Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 29, 2008 Meeting Type: Annual Record Date: AUG 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director August A. Busch IV For For Management 3 Elect Director John A. Edwardson For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director J.R. Hyde, III For For Management 6 Elect Director Shirley A. Jackson For For Management 7 Elect Director Steven R. Loranger For For Management 8 Elect Director Gary W. Loveman For For Management 9 Elect Director Frederick W. Smith For For Management 10 Elect Director Joshua I. Smith For For Management 11 Elect Director Paul S. Walsh For For Management 12 Elect Director Peter S. Willmott For For Management 13 Amend Omnibus Stock Plan For For Management 14 Ratify Auditors For For Management 15 Require Independent Board Chairman Against For Shareholder 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation KLA-TENCOR CORP. Ticker: KLAC Security ID: Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert M. Calderoni For For Management Elect Director John T. Dickson For For Management Elect Director Kevin J. Kennedy For For Management 2 Ratify Auditors For For Management MARVELL TECHNOLOGY GROUP LTD Ticker: MRVL Security ID: G5876H105 Meeting Date: JUL 11, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF CLASS 1 DIRECTOR: JOHN G. For For Management KASSAKIAN 2 ELECTION OF CLASS 2 DIRECTOR: KUO WEI For Against Management (HERBERT) CHANG 3 ELECTION OF CLASS 2 DIRECTOR: JUERGEN For For Management GROMER, PH.D. 4 ELECTION OF CLASS 2 DIRECTOR: ARTURO For For Management KRUEGER 5 RATIFY AUDITORS For For Management MICROSOFT CORP. Ticker: MSFT Security ID: Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey O. Henley For For Management 1.2 Elect Director Lawrence J. Ellison For For Management 1.3 Elect Director Donald L. Lucas For For Management 1.4 Elect Director Michael J. Boskin For For Management 1.5 Elect Director Jack F. Kemp For For Management 1.6 Elect Director Jeffrey S. Berg For Withhold Management 1.7 Elect Director Safra A. Catz For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director H. Raymond Bingham For For Management 1.10 Elect Director Charles E. Phillips, Jr. For For Management 1.11 Elect Director Naomi O. Seligman For Withhold Management 1.12 Elect Director George H. Conrades For For Management 1.13 Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 12, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don R. Graber For For Management 1.2 Elect Director Lester L. Lyles For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth I. Chenault For For Management 1.2 Elect Director Scott D. Cook For For Management 1.3 Elect Director Rajat K. Gupta For For Management 1.4 Elect Director A.G. Lafley For For Management 1.5 Elect Director Charles R. Lee For For Management 1.6 Elect Director Lynn M. Martin For For Management 1.7 Elect Director W. James McNerney, Jr. For For Management 1.8 Elect Director Johnathan A. Rodgers For For Management 1.9 Elect Director Ralph Snyderman For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Patricia A. Woertz For For Management 1.12 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INC Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Marc I. Stern For For Management 1.12 Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: DEC 8, 2008 Meeting Type: Special Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE MERGER TRANSACTION TO For For Management BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. 2 APPROVAL OF THE MOTION TO ADJOURN THE For For Management MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: OCT 14, 2008 Meeting Type: Special Record Date: AUG 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Declassify the Board of Directors and Eliminate Certain Provisions VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Equity Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
